Exhibit 10.13




GENERAL MILLS, INC.

SUPPLEMENTAL BENEFITS TRUST

TRUST AGREEMENT


           This TRUST AGREEMENT is made as of September 26, 1988, is between
General Mills, Inc. (the “Grantor”) and Norwest Bank Minnesota, N.A. (the
“Trustee”).

          1.        Purpose. The purpose of this trust (the “Trust”) is to
provide a vehicle to (a) hold assets of the Grantor as a reserve for the
discharge of the Grantor’s obligations to certain individuals (the
“Beneficiaries”) entitled to receive benefits under the General Mills, Inc.
Compensation Plan for Non-Employee Directors and the General Mills, Inc.
Retirement Plan for Non-Employee Directors and any other plan of deferred
compensation that the Grantor so designates in writing to the Trustee (the
“Plans”), and (b) invest, reinvest, disburse and distribute those assets and the
earnings thereon as provided hereunder and in the Plans.

          2.        Trust Corpus. The Grantor hereby transfers to the Trustee
and the Trustee hereby accepts and agrees to hold, in trust, the sum of Ten
Dollars ($10.00) plus such cash and/or property, if any, transferred to the
Trustee by the Grantor or on behalf of the Grantor pursuant to obligations
incurred under any or all of the Plans and the earnings thereon, and such cash
and/or property, together with the earnings thereon and together with any other
cash or property received by the Trustee pursuant to Section 8(a) of this Trust
Agreement, shall constitute the trust estate and shall be held, managed and
distributed as hereinafter provided. The Grantor shall execute any and all
instruments necessary to vest the Trustee with full title to the property hereby
transferred.

          3.        Grantor Trust. The Trust is intended to be a trust of which
the Grantor is treated as the owner for federal income tax purposes in
accordance with the



 

--------------------------------------------------------------------------------



provisions of Sections 671 through 679 of the Internal Revenue Code of 1986, as
amended (the “Code”). If the Trustee, in its sole discretion, deems it necessary
or advisable for the Grantor and/or the Trustee to undertake or refrain from
undertaking any actions (including, but not limited to, making or refraining
from making any elections or filings) in order to ensure that the Grantor is at
all times treated as the owner of the Trust for federal income tax purposes, the
Grantor and/or the Trustee will undertake or refrain from undertaking (as the
case may be) such actions. The Grantor hereby irrevocably authorizes the Trustee
to be its attorney-in-fact for the purpose of performing any act which the
Trustee, in its sole discretion, deems necessary or advisable in order to
accomplish the purposes and the intent of this Section 3. The Trustee shall be
fully protected in acting or refraining from acting in accordance with the
provisions of this Section 3.

          4.        Irrevocability of Trust. The Trust shall be irrevocable and
may not be altered or amended in any substantive respect, or revoked or
terminated by the Grantor in whole or in part, without the express written
consent of a majority of the Beneficiaries of the Trust; provided, however, that
the Trust may be amended, as may be necessary either (i) to obtain a favorable
ruling from the Internal Revenue Service with respect to the tax consequences of
the establishment and settlement of the Trust, or (ii) to make nonsubstantive
changes, which have no effect upon the amount of any Beneficiary’s benefits, the
time of receipt of benefits, the identity of any recipient of benefits, or the
reversion of any assets to the Grantor prior to the Trustee’s satisfaction of
all the Trustee’s obligations hereunder; provided, further, that in the event of
a “Change of Control” as defined in Section 2.2 of the General Mills, Inc.
Retirement Plan for Non-Employee Directors (hereinafter referred to as a “Change
in Control”), the Trust may not be altered or amended in any substantive
respect, or revoked or terminated by the Grantor’s successor unless a majority
of the



-2-

--------------------------------------------------------------------------------



Beneficiaries, determined as of the day before such Change in Control, agree in
writing to such an alteration, amendment, revocation or termination.

          5.        Investment of Trust Assets.

                    (a)        Subject to the provisions of paragraph (b) below,
until the Trustee has distributed all of the assets of the Trust in accordance
with the terms hereof, the Trustee shall invest and reinvest such assets
(without regard to any state law limiting the investment powers of fiduciaries)
in such securities and other property as the Trustee deems advisable,
considering the probable income (including capital appreciation potential) from
any such investment, the probable safety of the assets of the Trust and, where
appropriate, the rate of return at which the assets would have been invested on
behalf of each Beneficiary under any applicable qualified defined contribution
plan maintained by the Grantor. Within the limitations of the foregoing, the
Trustee is specifically authorized to acquire, for cash or on credit, every kind
of property, real, personal or mixed, and to make every kind of investment,
specifically including, but not limited to, corporate and governmental
obligations of every kind, preferred or common stocks, securities of any
regulated investment company or trust, interests in common trust funds now or
hereafter established by a corporate trustee, and property in which the Trustee
owns an undivided interest in any other trust capacity. The Trustee is expressly
authorized and empowered to purchase such insurance in its own name (and with
itself as the beneficiary) as it shall determine to be necessary or advisable to
advance best the purposes of the Trust and the interests of the Beneficiaries.

                    (b)        The Trustee shall invest and reinvest the assets
of the Trust in accordance with such investment objectives, guidelines,
restrictions or directions as the Grantor may furnish to the Trustee at the time
of the execution of the Trust or at any later date; provided, however, that if
there is a Change in Control the Trust’s investment objectives, guidelines,
restrictions or directions may not be changed by the



-3-

--------------------------------------------------------------------------------



Grantor’s successor unless a majority of the Beneficiaries, determined as of the
day before such Change in Control, agree, in writing, to such a change.

          6.        Distribution of Trust Assets.

                    (a)        Subject to the provisions of paragraph (b) below,
at such time as a Beneficiary is entitled to a payment under any of the Plans,
he shall be entitled to receive from the Trust (i) an amount in cash equal to
the amount to which he is entitled under the Plan or Plans at such time, less
(ii) any payments previously made to him by the Grantor with respect to such
amount pursuant to the terms of the Plans. The commencement of payments from the
Trust shall be conditioned on the Trustee’s prior receipt of a written
instrument from the Beneficiary in a form satisfactory to the Trustee containing
representations as to (A) the amount to which the Beneficiary is entitled under
the Plans, (B) the fact that he has requested the payment of such amount from
the Grantor pursuant to the terms of the Plans, (C) the amount, if any, he has
received from the Grantor under the Plans with respect to such amount, and (D)
the amount to be paid him by the Trust (i.e., the difference between (A) and (C)
above). All payments to a Beneficiary from the Trust shall be made in accordance
with the provisions of the applicable Plan. The Trustee shall be fully protected
in making any payment in accordance with the provisions of this paragraph.

                    (b)        The Trustee shall make or commence payment to the
Beneficiary in accordance with his representations not later than 30 business
days after its receipt thereof; provided, however, that before the Trustee makes
or commences any such payment and not later than 7 business days after its
receipt of the Beneficiary’s representations, the Trustee shall request in
writing the Grantor’s agreement that the Beneficiary’s representations are
accurate with respect to the amount, fact, and time of payment to him. The
Trustee shall enclose with such request a copy of the Beneficiary’s
representations and written advice to the Grantor that it must respond to the
Trustee’s request on or before the 20th business day (which date shall be set
forth



-4-

--------------------------------------------------------------------------------



in such written advice) after the Beneficiary furnished such representations to
the Trustee. If the Grantor, in a writing delivered to the Trustee, agrees with
the Beneficiary’s representations in all respects, or if the Grantor does not
respond to the Trustee’s request by the 20th day deadline, the Trustee shall
make payment in accordance with the Beneficiary’s representations. If the
Grantor advises the Trustee in writing on or before the 20th day deadline that
it does not agree with any or all of the Beneficiary’s representations, the
Trustee immediately shall take whatever steps it in its sole discretion, deems
appropriate, including, but not limited to, a review of any notice furnished by
the Grantor pursuant to paragraph (e) hereof, to attempt to resolve the
difference(s) between the Grantor and the Beneficiary. If, however, the Trustee
is unable to resolve such difference(s) to its satisfaction within 60 business
days after its receipt of the Beneficiary’s representations, the Trustee shall
make payment at such time and in such form and manner as is allowed under the
Plans as of the date first stated above and as the Trustee, in its sole
discretion, selects. The Trustee shall be fully protected in making or
refraining from making any payment in accordance with the provisions of this
paragraph.

                    (c)        Notwithstanding any other provision of the Trust
Agreement to the contrary, the Trustee shall make payments hereunder before such
payments are otherwise due if it determines, based on a change in the tax or
revenue laws of the United States of America, a published ruling or similar
announcement issued by the Internal Revenue Service, a regulation issued by the
Secretary of the Treasury or his delegate, or a decision by a court of competent
jurisdiction involving a Beneficiary, or a closing agreement made under Code
Section 7121 that is approved by the Internal Revenue Service and involves a
Beneficiary, that a Beneficiary has recognized or will recognize income for
federal income tax purposes with respect to amounts that are or will be payable
to him under the Plans before they are paid to him.



-5-

--------------------------------------------------------------------------------



                    (d)        Unless (contemporaneously with his submission of
the written instrument referred to in paragraph (a) hereof) a Beneficiary
furnishes documentation in form and substance satisfactory to the Trustee that
no withholding is required with respect to a payment to be made to him from the
Trust, the Trustee may deduct from any such payment any federal, state or local
taxes required by law to be withheld by the Trustee.

                    (e)        The Trustee shall provide the Grantor with
written confirmation of the fact and time of any commencement of payments
hereunder within 10 business days after any payments commence to a beneficiary.
The Grantor shall notify the Trustee in the same manner of any payments it
commences to make to a Beneficiary pursuant to the Plans.

                    (f)        The Trustee shall be fully protected in making or
refraining from making any payment or any calculations in accordance with the
provisions of this Section 6.

          7.        Termination of the Trust and Reversion of Trust Assets. The
Trust shall terminate upon the first to occur of (i) the payment by the Grantor
of all amounts due the Beneficiaries under each of the Plans and the receipt by
the Trustee of a valid release to that effect from each of the Beneficiaries
with respect to payments made to him, or (ii) the twenty-first anniversary of
the death of the last survivor of the Beneficiaries who are in being on the date
of the execution of this Trust Agreement. Upon termination of the Trust, any and
all assets remaining in the Trust, after the payment to the Beneficiaries of all
amounts to which they are entitled and after payment of the expenses and
compensation in Sections 10 and 15(i) of this Trust Agreement, shall revert to
the Grantor and the Trustee shall promptly take such action as shall be
necessary to transfer any such assets to the Grantor. Notwithstanding the above,
the Grantor shall be obligated to take whatever steps are necessary to ensure
that the Trust is not terminated for a period of five (5) years following a
Change in



-6-

--------------------------------------------------------------------------------



Control as of the date of the execution of this Trust Agreement, such steps to
include, but not being limited to, the transfer to the Trustee of cash or other
assets pursuant to the provisions of Section 8(a) hereof.

          8.       Powers of the Trustee. To carry out the purposes of the Trust
and subject to any limitations herein expressed, the Trustee is vested with the
following powers until final distribution, in addition to any now or hereafter
conferred by law affecting the trust or estate created hereunder. In exercising
such powers, the Trustee shall act in a manner reasonable and equitable in view
of the interests of the Beneficiaries and in a manner in which persons of
ordinary prudence, diligence, discretion and judgment would act in the
management of their own affairs.

    (a) Receive and Retain Property. To receive and retain any property received
at the inception of the Trust or at any other time, whether or not such property
is unproductive of income or is property in which the Trustee is personally
interested or in which the Trustee owns an undivided interest in any other trust
capacity.


    (b) Dispose of, Develop, and Abandon Assets. To dispose of an asset, for
cash or on credit, at public or private sale and, in connection with any sale or
disposition, to give such warranties and indemnifications as the Trustee shall
determine; to manage, develop, improve, exchange, partition, change the
character of or abandon a Trust asset or any interest therein.


    (c) Borrow and Encumber. To borrow money for any Trust purpose upon such
terms and conditions as may be determined by the Trustee; to obligate the Trust
or any part thereof by mortgage, deed of trust, pledge or otherwise, for a term
within or extending beyond the term of the Trust.


    (d) Lease. To enter for any purpose into a lease as lessor or lessee, with
or without an option to purchase or renew, for a term.




-7-

--------------------------------------------------------------------------------



    (e) Grant or Acquire Options. To grant or acquire options and rights of
first refusal involving the sale or purchase of any Trust assets, including the
power to write covered call options listed on any securities exchange.


    (f) Powers Respecting Securities. To have all the rights, powers, privileges
and responsibilities of an owner of securities, including, without limiting the
foregoing, the power to vote, to give general or limited proxies, to pay calls,
assessments, and other sums; to assent to, or to oppose, corporate sales or
other acts; to participate in, or to oppose, any voting trusts, pooling
agreements, foreclosures, reorganizations, consolidations, mergers and
liquidations, and, in connection therewith, to give warranties and
indemnifications and to deposit securities with and transfer title to any
protective or other committee; to exchange, exercise or sell stock subscription
or conversion rights; and, regardless of any limitations elsewhere in this
instrument relative to investments by the Trustee, to accept and retain as an
investment hereunder any securities received through the exercise of any of the
foregoing powers.


    (g) Use of Nominee. To hold securities or other property in the name of the
Trustee, in the name of a nominee of the Trustee, or in the name of a custodian
(or its nominee) selected by the Trustee, with or without disclosure of the
Trust, the Trustee being responsible for the acts of such custodian or nominee
affecting such property.


    (h) Advance Money. To advance money for the protection of the Trust, and for
all expenses, losses and liabilities sustained or incurred in the administration
of the Trust or because of the holding or ownership of any Trust assets, for
which advances, with interest, the Trustee has a lien on the Trust assets as
against the Beneficiaries.




-8-

--------------------------------------------------------------------------------



    (i) Pay, Contest or Settle Claims. To pay, contest or settle any claim by or
against the Trust by compromise, arbitration or otherwise; to release, in whole
or in part, any claim belonging to the Trust to the extent that the claim is
uncollectible. Notwithstanding the foregoing, the Trustee may only pay or settle
a claim asserted against the Trust by the Grantor if it is compelled to do so by
a final order of a court of competent jurisdiction.


    (j) Litigate. To prosecute or defend actions, claims or proceedings for the
protection of Trust assets and of the Trustee in the performance of its duties.


    (k) Employ Advisers and Agents. To employ persons, corporations or
associations, including attorneys, auditors, investment advisers or agents, even
if they are associated with the Trustee, to advise or assist the Trustee in the
performance of its administrative duties; to act without independent
investigation upon their recommendations.


    (l) Use Custodian. If no bank or trust company is acting as Trustee
hereunder, the Trustee shall appoint a bank or trust company to act as custodian
(the “Custodian”) for securities and any other Trust assets. Any such
appointment shall terminate when a bank or trust company begins to serve as
Trustee hereunder. The Custodian shall keep the deposited property, collect and
receive the income and principal, and hold, invest, disburse or otherwise
dispose of the property or its proceeds (specifically including selling and
purchasing securities, and delivering securities sold and receiving securities
purchased) upon the order of the Trustee.


    (m) Execute Documents. To execute and deliver all instruments which will
accomplish or facilitate the exercise of the powers vested in the Trustee.


    (n) Grant of Powers Limited. The Trustee is expressly prohibited from
exercising any powers vested in it primarily for the benefit of the Grantor




-9-

--------------------------------------------------------------------------------



      rather than for the benefit of the Beneficiaries. The Trustee shall not
have the power to purchase, exchange, or otherwise deal with or dispose of the
assets of the Trust for less than adequate and full consideration in money or
money’s worth.


    (o) Deposit Assets. To deposit Trust assets in commercial, savings or
savings and loan accounts (including such accounts in a corporate Trustee’s
banking department) and to keep such portion of the Trust assets in cash or cash
balances as the Trustee may, from time to time, deem to be in the best interests
of the Trust, without liability for interest thereon.

          9.        Resignation of Trustee and Appointment of Successor Trustee.
Each Trustee shall have the right to resign upon 30 days’ written notice to the
Grantor, during which time the Grantor shall appoint a “Qualified Successor
Trustee.” If no Qualified Successor Trustee accepts such appointment, the
resigning Trustee shall petition a court of competent jurisdiction for the
appointment of a “Qualified Successor Trustee.” For this purpose, a “Qualified
Successor Trustee” may be an individual or a corporation but may not be the
Grantor, any person who would be a “related or subordinate party” to the Grantor
within the meaning of Section 672(c) of the Code or a corporation that would be
a member of an “affiliated group” of corporations including the Grantor within
the meaning of Section 1504(a) of the Code if the words “80 percent” wherever
they appear in that section were replaced by the words “50 percent.” Upon the
written acceptance by the Qualified Successor Trustee of the trust and upon
approval of the resigning Trustee’s final account by those entitled thereto, the
resigning Trustee shall be discharged.

          10.        Trustee Compensation. The Trustee shall be entitled to
receive as compensation for its services hereunder the compensation (a) as
negotiated and agreed to by the Grantor and the Trustee, or (b) if not
negotiated or if the parties are unable to reach agreement, as allowed a trustee
under the laws of the State of



-10-

--------------------------------------------------------------------------------



Minnesota in effect at the time such compensation is payable. Such compensation
shall be paid by the Grantor; provided, however, that to the extent such
compensation is not paid by the Grantor, subject to the provisions of Section
15(i) hereof, it shall be charged against and paid from the Trust and the
Grantor shall reimburse the Trust for any such payment made from the Trust
within 30 days of its receipt from the Trustee of written notice of such
payment.

          11.        Trustee’s Consent to Act and Indemnification of the
Trustee. The Trustee hereby grants and consents to act as Trustee hereunder. The
Grantor agrees to indemnify the Trustee and hold it harmless from and against
all claims, liabilities, legal fees and expenses that may be asserted against
it, otherwise than on account of the Trustee’s own negligence or willful
misconduct (as found by a final judgment of a court of competent jurisdiction)
by reason of the Trustee’s taking or refraining from taking any action in
connection with the Trust, whether or not the Trustee is a party to a legal
proceeding or otherwise.

          12.        Prohibition Against Assignment. No Beneficiary shall have
any preferred claim on, or any beneficial ownership interest in, any assets of
the Trust before such assets are paid to the Beneficiary as provided in Section
6, and all rights created under the Trust and the Plans shall be unsecured
contractual rights of the Beneficiary against the Grantor. No part of, or claim
against, the assets of the Trust may be assigned, anticipated, alienated,
encumbered, garnished, attached or in any other manner disposed of by any of the
Beneficiaries, and no such part or claim shall be subject to any legal process
or claims of creditors of any of the Beneficiaries.

          13.        Annual Accounting. The Trustee shall keep accurate and
detailed accounts of all investments, receipts and disbursements and other
transactions hereunder, and, within ninety days following the close of each
calendar year, and within ninety days after the Trustee’s resignation or
termination of the Trust as provided herein, the Trustee shall render a written
account of its administration of the Trust to the Grantor



-11-

--------------------------------------------------------------------------------



by submitting a record of receipts, investments, disbursements, distributions,
gains, losses, assets on hand at the end of the accounting period and other
pertinent information, including a description of all securities and investments
purchased and sold during such calendar year. Written approval of an account
shall, as to all matters shown in the account, be binding upon the Grantor and
shall forever release and discharge the Trustee from any liability or
accountability. The Grantor will be deemed to have given his written approval if
he does not object in writing to the Trustee within one hundred and twenty days
after the date of receipt of such account from the Trustee. The Trustee shall be
entitled at any time to institute an action in a court of competent jurisdiction
for a judicial settlement of its account.

          14.        Notices. Any notice or instructions required under any of
the provisions of this Trust Agreement shall be deemed effectively given only if
such notice is in writing and is delivered personally or by certified or
registered mail, return receipt requested and postage prepaid, addressed to the
addresses as set forth below of the parties hereto. The address of the parties
are as follows:


(i)  

The Grantor:

General Mills, Inc.
Post Office Box 1113
Number One General Mills Boulevard
Minneapolis, MN 55440
Attention: Treasurer



(ii)  

The Trustee:

Norwest Bank Minnesota, N.A.
6th and Marquette Avenue
Minneapolis, MN 55479-0069
Attention: Administrative Officer


The Grantor or Trustee may at any time change the address to which notices are
to be sent to it by giving written notice thereof in the manner provided above.



-12-

--------------------------------------------------------------------------------



          15.        Miscellaneous Provisions.

                      (a)        This Trust Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota applicable to
contracts made and to be performed therein and the Trustee shall not be required
to account in any court other than one of the courts of such state.

                      (b)        All section headings herein have been inserted
for convenience of reference only and shall in no way modify, restrict or affect
the meaning or interpretation of any of the terms or provisions of this Trust
Agreement.

                      (c)        This Trust Agreement is intended as a complete
and exclusive statement of the agreement of the parties hereto, supersedes all
previous agreements or understandings among them and may not be modified or
terminated orally.

                      (d)        The term “Trustee” shall include any successor
Trustee.

                      (e)        If a Trustee or Custodian hereunder is a bank
or trust company, any corporation resulting from any merger, consolidation or
conversion to which such bank or trust company may be a party, or any
corporation otherwise succeeding generally to all or substantially all of the
assets or business of such bank or trust company, shall be the successor to it
as Trustee or custodian hereunder, as the case may be without the execution of
any instrument or any further action on the part of any party hereto.

                      (f)        If any provision of this Trust Agreement shall
be invalid and unenforceable, the remaining provisions hereof shall subsist and
be carried into effect.

                      (g)        The Plans are by this reference expressly
incorporated herein and made a part hereof with the same force and effect as if
fully set forth at length. As of the date first stated above, the terms of the
Plans are as set forth in Exhibit A attached hereto.

                      (h)        The assets of the Trust shall be subject only
to the claims of the Grantor’s general creditors in the event of the Grantor’s
bankruptcy or insolvency. The Grantor shall be considered “bankrupt” or
“insolvent” if the Grantor is (A) unable to



-13-

--------------------------------------------------------------------------------



pay its debts when due or (B) engaged as a debtor in a proceeding under the
Bankruptcy Code, 11 U.S.C. Section 101 et seq. The Board of Directors and the
chief executive officer of the Grantor must notify the Trustee of the Grantor’s
bankruptcy or insolvency within three (3) days following the occurrence of such
event. Upon receipt of such a notice, or, upon receipt of a written allegation
from a person or entity claiming to be a creditor of the Grantor that the
Grantor is bankrupt or insolvent, the Trustee shall discontinue payments to
Beneficiaries. The Trustee shall, as soon as practicable after receipt of such
notice or written allegation, determine whether the Grantor is bankrupt or
insolvent. If the Trustee determines, based on such notice, written allegation,
or such other information as it deems appropriate, that the Grantor is bankrupt
or insolvent, the Trustee shall hold the assets of the Trust for the benefit of
the Grantor’s general creditors, and deliver any undistributed assets to satisfy
the claims of such creditors as a court of competent jurisdiction may direct.
The Trustee shall resume payments to Beneficiaries only after it has determined
that the Grantor is not bankrupt or insolvent, is no longer bankrupt or
insolvent (if the Trustee determined that the Grantor was bankrupt or
insolvent), pursuant to an order of a court of competent jurisdiction. Unless
the Trustee has actual knowledge of the Grantor’s bankruptcy or insolvency, the
Trustee shall have no duty to inquire whether the Grantor is bankrupt or
insolvent. The Trustee may in all events rely on such evidence concerning the
Grantor’s solvency as may be furnished to the Trustee which will give the
Trustee a reasonable basis for making a determination concerning the Grantor’s
solvency.

        If the Trustee discontinues payment of benefits from the Trust pursuant
to this Section 15(h) and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
which would have been made to each Beneficiary (together with interest) during
the period of such discontinuance, less the aggregate amount of payments made to
the



-14-

--------------------------------------------------------------------------------



Beneficiary by the Grantor in lieu of the payments provided for hereunder during
any such period of discontinuance.

                      (i)        Any and all taxes, expenses (including, but not
limited to, the Trustee’s compensation) and costs of litigation relating to or
concerning the adoption, administration and termination of the Trust shall be
borne and promptly paid by the Grantor; provided, however, that, to the extent
such taxes, expenses and costs relating to the Trust are due and owing and (A)
are not paid by the Grantor, and (B) do not in the aggregate exceed $1,000, they
shall be charged against and paid from the Trust, and the Grantor shall
reimburse the Trust for any such payment made from the Trust within 30 days of
its receipt from the Trustee of written notice of such payment.

                      (j)        Any reference hereunder to a Beneficiary shall
expressly be deemed to include, where relevant, the beneficiaries of a
Beneficiary duly appointed under the terms of the Plans. A Beneficiary shall
cease to have such status once any and all amounts due such Beneficiary under
the Plan have been satisfied.

                      (k)        Any reference hereunder to the Grantor shall
expressly be deemed to include the Grantor’s successor and assigns.

                      (l)        Whenever used herein, and to the extent
appropriate, the masculine, feminine or neuter gender shall include the other
two genders, the singular shall include the plural and the plural shall include
the singular.



-15-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this TRUST
AGREEMENT as of this 26th day of September, 1988.

  GRANTOR:     GENERAL MILLS, INC.   Attest:   /s/ Ivy S. Bernhardson By: /s/ C.
L. Whitehill Name: Ivy S. Bernhardson Name: C. L. Whitehill Title: Assistant
Secretary Title: Senior Vice President     TRUSTEE:     NORWEST BANK MINNESOTA,
N.A. Attest:     /s/ Gary R. Porter By: /s/ Jill Greene Name: Gary R. Porter
Name: Jill Greene Title: Vice President Title: Assistant Vice President








-16-

--------------------------------------------------------------------------------